Per Curiam. Levonia T. Grey filed a petition for a writ of certiorari alleging two reasons the writ should be granted. First, it stated that the bail of $75,000.00 was excessive, and, second, that the prosecuting attorney later filed an additional charge, for which an additional $25,000.00 bail was imposed. It is alleged this is part of a pattern to systematically deprive him of his constitutional right to bail. The only record before us is a transcript of the bond hearing. The charges that have been filed against the petitioner are not listed but were alluded to by the attorneys at the oral argument in this matter. They include arson, conspiracy to commit arson and first degree battery, which are all serious charges. After the hearing the trial judge reduced the bond which had been $150,000.00 to $75,000.00. In order for us to say that the trial court was wrong in determining that $75,000.00 was a proper amount of bail to be set, we would have to find his judgment clearly erroneous. We have no basis at all to substitute our judgment for the trial court’s as to what amount would be proper. It is suggested in the dissent that the trial judge did not follow the procedures set forth in the Rules of Criminal Procedure regarding bail. See A. R. Cr. P. Rule 9. But that issue was not raised below nor has it been raised on appeal and we do not determine on our own such issues. Cain v. Ark. Podiatry Board, 275 Ark. 86, 628 S.W.2d 295 (1982); Wilson v. Lester Hurst Nursery, 269 Ark. 19, 598 S. W.2d 407 (1980). An allegation was made that the prosecuting attorney intended to continue filing charges to prevent the release of the petitioner and that he has filed a separate charge and an additional $25,000.00 bail has been imposed, but we have nothing before us to prove the prosecutor is acting in bad faith. We cannot presume facts nor make judgments on the basis of bare allegations. Writ denied. Adkisson, C.J., and Purtle, J., dissent.